DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooki
(2017/0145272).
With regard to claim 1, Ooki teaches, as shown in figures 1-3: “A seal member 20 comprising: an insertion hole into 22 which a connector terminal 2 is insertable, a direction (right-to-left in figure 3) in which the connector terminal 2 is to be inserted into the insertion hole 22 is an insertion axis, an inner diameter d of a cross-section of the insertion hole 22 orthogonal to the insertion axis at a position at which the inner diameter d is the smallest is denoted as a 
Ooki does not teach: “and the minimum hole diameter D and the maximum terminal
outer length L satisfy a relationship 2.1<L/D<4.2”.  However, this represents a mere change in the size of the diameter.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the minimum diameter to be less that the maximum outer terminal length since doing so would, all things being equal (material, thickness, etc.), increase the tightness and therefore the grip on the terminal.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 2, Ooki teaches: “The seal member according to claim 1”, as shown above. 
Ooki also teaches, as shown in figure 3: “wherein the insertion hole 22 includes a plurality of insertion holes”.

With regard to claim 3, Ooki teaches: “The seal member according to claim 1”, as shown above.
	Ooki also teaches, as shown in figures 2A and 3: “wherein the minimum hole diameter D d is a diameter obtained when a cross-section of the insertion hole orthogonal to the insertion axis is approximated to a circle”. Also, Ooki teaches “and the maximum terminal outer length L is a length of a diagonal line obtained when a cross-section of the connector terminal 2 orthogonal to the insertion axis is approximated to a quadrilateral”, since it is inherent that a 

With regard to claim 4, Ooki teaches: “The seal member according to claim 1”, as shown above.
Ooki also teaches, as shown in figure 3: “wherein an area of a cross-section of the insertion hole 22 orthogonal to the insertion axis at a position at which the area is the smallest (where the diameter d is measured) is a minimum hole area S, and an area of a cross-section of the connector terminal 2 orthogonal to the insertion axis at a position at which the area is the largest is a maximum terminal area S'”.
Ooki does not teach: “and the minimum hole area S and the maximum terminal area S' satisfy a relationship S'/S>3.5”. However, this is a mere recitation of the optimum range of the values of S’ and S. it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the relationship S’/S to be greater than 3.5 in order to be able to seal the terminal into the connector better and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

With regard to claim 5, Ooki teaches: “The seal member according claim 1”, as shown above.
Ooki does not teach: “wherein an outer diameter of an electrical wire to be connected to the connector terminal is an electrical wire diameter Ø, the electrical wire diameter o and the minimum hole diameter D d satisfy a relationship Ø/D>1.5”. However, this is just a recitation of the optimum range of values for the outer diameter of the electrical wire and the 

With regard to claim 6, Ooki teaches: “The seal member according to claim 1”, as shown above.
Ooki also teaches, as shown in figure 3 and taught in paragraph 70: “wherein the seal member 20 contains rubber or an elastomer”.

With regard to claim 7, Ooki teaches: “The seal member according to claim 1”, as shown above.
Ooki also teaches, as shown in figure 3 and taught in paragraph 70: “wherein the seal member 20 contains silicone rubber”.

With regard to claim 8, Ooki teaches: “The seal member according to claim 1”, as shown above.
	Ooki also teaches, as shown in figure 3 and taught in paragraph 40: “wherein the seal member 20 has a Shore A hardness of 10 to 30 inclusive”.

With regard to claim 9, Ooki teaches: “… the seal member according to claim 1”, as shown above.


With regard to claim 10, Ooki teaches: “The waterproof connector according to claim 9”, as shown above.
Ooki also teaches, as shown in figures 1-3 and taught in paragraphs 55-58: “wherein the connector terminal 3 is connected to a terminal end of an electrical wire 2, and an inner circumferential surface 23 of the insertion hole 22 of the seal member is in surface contact with the electrical wire 2”.

With regard to claim 11, Ooki teaches: “The waterproof connector according to claim 9”, as shown above.
Ooki also teaches, as shown in figure 3: “further comprising a connector housing 10, wherein the seal member 20 is housed in the connector housing 10”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ooki (2017/0145272) in view of Suzuki (2016/0197432).
With regard to claim 12, Ooki teaches: “The waterproof connector according to claim 11”, as shown above.
Ooki does not teach: “wherein the seal member is housed in the connector housing in a compressed state”.
.
Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive. With regard to amended claim 1, the applicant argues that it would not have been obvious to find an effective range of the values for the maximum length of the terminal over the minimum diameter of the insertion hole.  In response, the Examiner has changed the rationale to a change in the size, as it would be obvious that, all other things being equal, a tighter hole would provide more resistance than a hole that is more loose.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 27, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831